I concur in reversal, and in so doing I am of the opinion that a particularly pertinent phase of the settled law of this jurisdiction, which is not stressed in the briefs, should be noted.
"It is well settled by numerous cases that when the habendum
is repugnant and contrary to the granting clause it is void. It can only affect the grant when it can be construed as consistent with the premises. It cannot divest the grantee of the legal estate already granted him in the premises, nor can thehabendum frustrate a grant complete before, or abridge or lessen the estate granted. (Citing numerous cases.) It must be conceded that the habendum cannot perform the office of divesting the estate already vested by the granting clause, and it is void if repugnant to the estate granted." Smith v.Smith, 71 Mich. 633, 640.
An informative note will be found in 84 A.L.R. 1054 and 111 A.L.R. 1078. See, also, Holmes v. Holmes, 215 Mich. 112.
In the instant case the recital in the deed quoted in the opinion of Mr. Justice SHARPE and upon which appellees rely must be construed in effect as a reservation of a life estate in the grantors. The reservation of this life estate is followed, in the same paragraph, by the statement (which I consider merely explanatory) that "no part of this conveyance shall become effective until after the death of grantors." The language "nopart of this conveyance" *Page 477 
contradicts the granting clause. However, it neither immediately follows nor modifies the granting clause, but merely shows an excess of caution in reserving the life estate. It does not nullify the unequivocal granting clause of the deed wherein the grantors "do by these presents, grant, bargain, sell, remise, release, alien and confirm unto the said party of the second part, and its successors forever, all those certain pieces or parcels of land" described in the deed.
As above noted, I concur in reversal.
BOYLES, BUSHNELL, and SHARPE, JJ., concurred with NORTH, J.